t c memo united_states tax_court terri l steffen petitioner v commissioner of internal revenue respondent docket no filed date b gray gibbs ’ for petitioner michael a pesavento for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined additions to petitioner’s’ federal_income_tax as follows mr gibbs represented petitioner at trial and on brief on date he was granted leave to withdraw as counsel of record petitioner and her husband paul a bilzerian filed a continued -- - additions to tax sec_6653 a sec_6653 b dollar_figure of the interest due on dollar_figure after concessions the issue for decision is whether petitioner is liable for additions to tax for negligence pursuant to sec_6653 a a and b for the taxable_year on date respondent moved pursuant to rule to compel petitioner to enter into a proposed stipulation of facts we ordered petitioner to show cause why the matters covered by respondent’s motion should not be deemed admitted for purposes of this case petitioner failed to respond to the order to show cause we therefore granted respondent’s motion and deemed the matters contained in the proposed stipulation to be facts for purposes of this case rule f findings_of_fact petitioner resided in tampa florida at the time she filed her petition petitioner and paul a bilzerian mr bilzerian ‘ continued joint_return for separate notices of deficiency were sent to petitioner and mr bilzerian and separate petitions were filed we addressed the liability of mr bilzerian in a prior opinion see bilzerian v commissioner tcmemo_2001_187 this memorandum opinion addresses the liability of petitioner petitioner concedes that she is not entitled to carry back a worthless_stock loss of dollar_figure from to sunless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure were married in and remained married at the time of trial petitioner and mr bilzerian both graduated from stanford university after graduating from stanford mr bilzerian attended harvard university and graduated in with a master’s degree in business administration after graduating from harvard mr bilzerian worked in the real_estate business in mr bilzerian began trading securities before mr bilzerian either explored the possibility of taking over control or attempted to take over control of several publicly traded companies including hammermill paper co hammermill armco cluett peabody h h robertson and syntex corp in mr bilzerian and earl and billy mack the macks formed a partnership bilzerian mack associates bilzerian mack for the purpose of launching a takeover of hammermill mr bilzerian was a general_partner of bilzerian mack and he signed the partnership return for on date mack asset co and bilzerian investors two partnerships were reported on bilzerian mack’s form_1065 u s partnership return of income as other general partners mr bilzerian was involved in bilzerian investors and another partnership named bilzerian ventures although hammermill was eventually acquired by international paper co in august of mr bilzerian realized substantial gains in through bilzerian mack - - bilzerian investors and bilzerian ventures from the purchase and sale of hammermill stock during mr bilzerian also maintained interests in south bay fashion center and south bay fashion one two partnerships and various other entities for the taxable_year mr bilzerian was involved in the preparation of federal_income_tax returns for some of the entities in which he was involved additionally a former accountant from price waterhouse worked full time in mr bilzerian’s office handling some of the returns peat marwick mitchell co c p a s peat marwick prepared partnership tax returns for bilzerian mack bilzerian investors and bilzerian ventures another accountant and a tax attorney were involved in preparing tax returns for other entities in which mr bilzerian was involved while peat marwick was not engaged by petitioner and mr bilzerian to prepare or do any work on their individual_income_tax_return peat marwick did prepare a schedule entitled paul bilzerian’s tax estimate this schedule was prepared for the purpose of helping petitioner and mr bilzerian make an estimated_tax payment for the schedule reported the following gains from mr bilzerian’s stock dealings in hammermill item amount bilzerian mack dollar_figure bilzerian investors big_number bilzerian ventures big_number personal gain big_number total big_number on date petitioner and mr bilzerian signed and filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for the taxable_year along with a payment of dollar_figure million petitioner and mr bilzerian were in possession of the schedule prepared by peat marwick at that time and mr bilzerian discussed their estimated_tax liability payment with petitioner on date petitioner and mr bilzerian filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return on date petitioner and mr bilzerian filed their form_1040 u s individual_income_tax_return on schedule e supplemental income and loss they reported the following net_income from mr bilzerian’s stock dealings in hammermill item amount bilzerian mack dollar_figure bilzerian investors big_number bilzerian ventures big_number total big_number on their schedule c profit or loss from business petitioner and mr bilzerian reported gross_income of dollar_figure from the sale -- - of securities on their form_1040 they reported adjusted_gross_income and tax_liability of dollar_figure and dollar_figure respectively petitioner and mr bilzerian reported an overpayment_of_tax of dollar_figure petitioner knew that a considerable portion of the income realized by petitioners in was related to the purchase and sale of the hammermill stock petitioner and mr bilzerian’s individual tax_return was prepared by dwight norris mr norris mr norris prepared their individual tax returns for the taxable years through mr norris also prepared partnership tax returns for for south bay fashion center and south bay fashion one mr norris graduated from ohio state university in and has been working as a certified_public_accountant since that time at the time he prepared petitioner and mr bilzerian’s return mr norris worked for the accounting firm of porterfield co c p a s located in sacramento california in connection with his preparation of the tax_return mr norris received a package of information from mr bilzerian’s office consisting of petitioner and mr bilzerian reported deductions of dollar_figure resulting in a net_loss of dollar_figure in mr norris was a business partner with mr bilzerian in south bay fashion one ‘at the time of trial mr norris resided in california - schedules k-1’ and other various schedules necessary to prepare the bilzerians’ individual return including the schedule prepared by peat marwick in the fall of mr norris was contacted by mike shaw mr shaw an attorney representing mr norris at the time concerning an omission_of_income on petitioner and mr bilzerian’s return as a result mr norris learned that petitioner and mr bilzerian had failed to include dollar_figure of taxable_income from gain realized by mr bilzerian from the purchase and sale of hammermill stock mr norris informed mr bilzerian of this mr shaw was alerted to the omission_of_income on the return by an agent of the federal government at mr bilzerian’s request mr norris prepared an amended_return for the bilzerians for on date petitioner and mr bilzerian filed a form 1040x amended u s individual_income_tax_return for on the form 1040x they increased their taxable_income by dollar_figure and reported adjusted_gross_income and total_tax liability of dollar_figure and dollar_figure respectively the increase to income was described a schedule_k-1 is a schedule attached to a form_1120s u s income_tax return for an s_corporation or a form_1065 u s partnership return of income to report a shareholder’s or a partner’s share of income credits deductions etc from the s_corporation or the partnership sthe total omission_from_income was reduced to dollar_figure due to miscellaneous adjustments on the amended_return as follows net change to income federal adjustments to schedule c income from sales interest_expense --161257 adjustments to schedule b interest_income add jeffries co less on schedule c --91 on date mr bilzerian was indicted by a federal grand jury on charges that he conspired to defraud the internal_revenue_service and the securities_and_exchange_commission sec with respect to several of his attempted corporate acquisitions which he engaged in during the 1980s the charges related to transactions mr bilzerian carried out between date and date the nine-count indictment charged mr bilzerian with misrepresenting the source of funds used to purchase stock on schedule 13d filed with the sec funds were not personal accumulating stock in the name of nominees parking securities making numerous false statements and creating false invoices to substantiate false deductions on his federal_income_tax return on date the united_states district_court for the southern district of new york entered a judgment of conviction on all the counts contained in the indictment and the judgment was affirmed by the court_of_appeals for the second circuit 926_f2d_1285 2d cir on date respondent issued separate notices of deficiency to petitioner and mr bilzerian for the taxable_year in the notices of deficiency respondent determined that petitioner and mr bilzerian were liable for additions to tax for negligence due to the omission from their originally filed return of the approximately dollar_figure million of taxable_income from gains related to the purchase and sale of hammermill stock petitioner filed a petition to this court seeking a redetermination in mr bilzerian sued mr norris for malpractice for the omission of the dollar_figure million of taxable_income from the bilzerians’ originally filed return in connection with the malpractice lawsuit mr norris denied any liability with respect to the preparation of petitioner and mr bilzerian’s tax_return opinion in bilzerian v commissioner tcmemo_2001_187 we sustained respondent’s determination that mr bilzerian was liable for the additions to tax for negligence under sec_6653 a and b for we found that mr bilzerian failed to establish that he reasonably relied on his return - preparer additionally we found that mr bilzerian failed to review the return adequately prior to signing and filing it petitioner contends that the additions to tax for negligence for should be determined separately petitioner cites 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 to support her contention in that case the tax_court originally held that jointly filing taxpayers had not reasonably relied on their tax_return_preparers thus they were liable for the additions to tax for negligence reser v commissioner tcmemo_1995_572 the wife appealed however the husband did not the court_of_appeals for the fifth circuit concluded that the wife had acted reasonably in relying on the return preparers and that she was not liable for the additions to tax for negligence reser v commissioner f 3d pincite we find reser v commissioner supra distinguishable because the husband in that case was not a party on appeal and the court_of_appeals did not analyze whether the additions to tax for negligence should be determined separately in the case of spouses who file joint returns if a joint_return is filed the liability with respect to the tax is normally joint_and_several sec_6013 757_f2d_1157 11th cir 63_tc_395 for the reference to tax included additions to tax additional_amounts and penalties sec_6662 thus the additions to tax for negligence in this case apply jointly and severally because a joint_return was filed 78_tc_100 48_tc_921 fleming v commissioner tcmemo_1989_10 petitioner and mr bilzerian filed a joint_return for the taxable_year under these circumstances a determination that one spouse is liable for additions to tax results in the other spouse’s also being liable therefor estate of sperling v commissioner tcmemo_1963_260 affd 341_f2d_201 2d cir see also 56_tc_228 accordingly we hold that petitioner is liable for the additions to tax for negligence for decision will be entered under rule petitioner has not raised entitlement to relief from joint liability under either sec_6013 or sec_6015 which replaced sec_6013
